Same Case — On a Re-hearing.
Bullard, J.
Are-hearing was allowed in this case on the simple question, whether any charges in the new account rendered by the defendant, of a date subsequent to the 3d of June, 1839, ought to be admitted. After an attentive examination and comparison of the two accounts, and of the parol evidence, we are satisfied, that the new account embraces no charge after the 2d of June ; and that on the credit side of the account first rendered, there is an item as late as the seventh of that month.
It is, therefore, ordered, that the judgment first rendered remain undisturbed.